         Case 1:17-cr-00503-AJN Document 91 Filed 10/03/18 Page 1 of 1
                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007

                                                      October 3, 2018
BY ECF AND EMAIL
Honorable Alison J. Nathan
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:    United States v. Michael Siva et al., 17 Cr. 503 (AJN)

Dear Judge Nathan:

         Defendant Roberto Rodriguez pled guilty on September 7, 2018 before Magistrate Judge
Henry B. Pitman. The Government respectfully requests that Your Honor accept this guilty plea.
Enclosed for Your Honor’s consideration are (1) a proposed Order accepting this guilty plea; and
(2) a transcript of the plea allocution.

                                                      Respectfully submitted,

                                                      GEOFFREY S. BERMAN
                                                      United States Attorney



                                                By:
                                                      Andrea M. Griswold / Samson Enzer
                                                      Assistant United States Attorneys
                                                      (212) 637-1205 / -2342

cc: All counsel of record
